On June 26, 2000, the defendant was sentenced to the following: ADC-99-467: Ten (10) years in the Montana State Prison, with five (5) years suspended, to run consecutively with ADC-99-395 and with any other sentence the defendant is presently serving; ADC-99-395: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, to run consecutively with the sentence imposed in ADC-99-467 and with any other sentence.the defendant is currently serving. The defendant is ineligible for parole for the first ten (10) years; ADC-98-352-1: Ten (10) years in the Montana State Prison, with five (5) years suspended, to run consecutively to any other sentence the defendant is currently serving.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 2nd day of November, 2000.
DATED this 27th day of November, 2000.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was represented by Susan Weber.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a décision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.